UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-1561



YONG FENG CHEN,

                                                          Petitioner,

          versus


ALBERTO R. GONZALES,

                                                          Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A77-997-555)


Submitted:   December 30, 2005            Decided:   January 24, 2006


Before NIEMEYER, TRAXLER, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Alexander Kwok-Ho Yu, New York, New York, for Petitioner. Charles
T. Miller, Acting United States Attorney, Fred B. Westfall, Jr.,
Assistant United States Attorney, Charleston, West Virginia, for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Yong Feng Chen, a native and citizen of the People’s

Republic of China, petitions for review of an order of the Board of

Immigration Appeals (“Board”) affirming the immigration judge's

order denying his applications for asylum, withholding of removal,

and protection under the Convention Against Torture.             We deny the

petition for review.

           Chen challenges the Board’s denial of his request for

relief for withholding of removal and protection under the CAT.

The Attorney General contends Chen waived this argument because he

did not raise it on appeal to the Board.          Failure to raise this

issue before the Board constitutes a waiver of the issue and

precludes review by this court.      See Gonahasa v. INS, 181 F.3d 538,

544 (4th Cir. 1999).       A review of Chen’s brief to the Board

supports   this   argument,   and    we   therefore   do   not   review   the

underlying merits of these claims.

           As for the denial of Chen’s request for asylum, we will

reverse the Board only if the evidence “was so compelling that no

reasonable fact finder could fail to find the requisite fear of

persecution.”     Rusu v. INS, 296 F.3d 316, 325 n.14 (4th Cir. 2002)

(quoting INS v. Elias-Zacarias, 502 U.S. 478, 483-84 (1992)).               A

trier of fact who rejects an applicant's testimony on credibility

grounds must offer specific, cogent reasons for doing so.                 See

Figeroa v. INS, 886 F.2d 76, 78 (4th Cir. 1989).                 This court


                                    - 2 -
accords broad, though not unlimited, deference to credibility

findings supported by substantial evidence.        Camara v. Ashcroft,

378 F.3d 361, 367 (4th Cir. 2004).         We have reviewed the record,

the immigration judge’s decision, and the Board’s order, and we

conclude substantial evidence supports the immigration judge’s

credibility finding.   Accordingly, Chen’s challenge to the denial

of his application for asylum fails.

          We   therefore   deny   Chen’s    petition   for   review.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                         PETITION DENIED




                                  - 3 -